Citation Nr: 0906608	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sexual dysfunction.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1968 to 
June 1972, and from February to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

A claim of service connection for a mental disorder other 
than PTSD was also developed for appellate review by the RO; 
however, the Veteran made it clear in his October 2007 
substantive appeal that his appeal was limited to the claim 
of service connection for hearing loss and the claim for a 
higher rating for PTSD.  (The claim of service connection for 
sexual dysfunction was addressed in a December 2007 
substantive appeal.)

The claim of service connection for sexual dysfunction is 
addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran does not have impaired hearing as defined by 
VA.

2.  Since the award of service connection, the Veteran's PTSD 
has resulted in no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; occupational and social impairment with reduced 
reliability and productivity has not been shown.




CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2008).

2.  The criteria for an initial rating in excess of 30 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims has been 
accomplished.  Through an April 2007 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  By the April 2007 letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Additionally, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess/Hartman, 19 Vet. 
App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

The Board also finds that the April 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection and rating issues for further notification of how 
to substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues decided herein.  The Veteran's service treatment 
records (STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Valentine Medical Clinic, the Black Hills VA Medical Center 
(VAMC), and a Dr. V. as treatment providers.  Available 
records from those facilities were obtained.  Significantly, 
the Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Additionally, in May 2007 and 
August 2007, the Veteran was afforded a VA examination, the 
report of which is of record.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

II.  Analysis

A.  Hearing Loss

The Veteran contends that he has hearing loss as a result of 
exposure to loud noise during his active military service.  
In the March 2007 claim, the Veteran contends that, while in 
Vietnam, he was stationed near Howitzers.  The Veteran 
believes that the noise from the guns resulted in his current 
hearing loss.  Thus, he contends that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In May 2007, a VA examination was conducted in connection 
with this claim.  The examiner reviewed the claims file, 
interviewed the Veteran, and examined the Veteran's hearing 
acuity.  In the examination report, the examiner noted the 
Veteran's history of possible noise exposure during active 
service.  The examiner also noted that the Veteran 
experienced some post-service occupational and recreational 
noise exposure.  The results of the audiometry revealed that 
the Veteran had auditory thresholds of no greater than 15 
decibels in the right ear and 20 decibels in the left ear.  
The Veteran's speech recognition scores were 96 percent in 
both ears.  Thus, the examiner concluded that the Veteran's 
hearing was clinically normal.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence that the Veteran currently has hearing 
loss to an extent recognized as a disability under the 
governing regulation, there can be no award of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for Veterans 
Claims has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores do not represent impaired 
hearing as defined by regulation.  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992)).  Consequently, service connection for 
hearing loss is not warranted.

B.  Initial Rating--PTSD

The Veteran contends that his PTSD has been more disabling 
than indicated by the assigned 30 percent rating.  He 
therefore contends that a higher initial rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since July, 5 2007, the Veteran's service-connected PTSD has 
been evaluated as 30 percent disabling under Diagnostic Code 
9411.  Under that diagnostic code, a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and/or recent 
events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
settings); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130 (Diagnostic Code 9411) (2008).

A review of the evidence since the effective date of the 
award of service connection reveals that the Veteran 
underwent VA examination in connection with the claim in May 
2007.  Additionally, medical records from the Black Hills 
VAMC reflect continued surveillance for PTSD.  Based on this 
clinical evidence, the Board finds that an initial evaluation 
in excess of 30 percent is not warranted for PTSD.  Since the 
effective date of the award of service connection, the 
symptomatology exhibited by the Veteran has been more akin to 
the symptoms found in the criteria for a 30 percent rating as 
opposed to a 50 percent (or higher) rating.

The examination reports and treatment records show that the 
Veteran's PTSD causes mild impairment in functional status, 
quality of life, and employment.  The May 2007 VA examination 
report indicates that the effects of the Veteran's PTSD are 
signs and symptoms that are transient or mild:  decreased 
work efficiency and ability to perform occupational tasks 
occurs only during periods of significant stress.  Examples 
of the Veteran's pertinent symptoms include nightmares of 
Vietnam traumas at least twice weekly, a tendency to socially 
isolate, and intimacy problems in four marriages leading to 
four divorces.  At the time of the examination, the Veteran's 
PTSD symptoms were not severe enough to require continuous 
medication.  At the examination, the Veteran was found to 
have no problems with personal hygiene and daily living, and 
he was in acceptable physical health.  This type of 
impairment is contemplated in the criteria for a 30 percent 
evaluation.  38 C.F.R. § 4.130 (Diagnostic Code 9411).  

Symptoms resulting in greater impairment have not been 
evidenced by the examination report or treatment records.  
Flattened affect has not been demonstrated.  At the May 2007 
examination, the Veteran denied panic attacks, hallucination, 
delusions, and suicidal or homicidal thoughts.  Additionally, 
the medical record has not indicated that the Veteran's PTSD 
has caused impaired speech, such as circumstantial, 
circumlocutory, or stereotyped speech; rather, normal and 
appropriate speech was noted in the examination report.

The medical evidence also does not show that the Veteran's 
judgment has been impaired.  At the May 2007 examination, the 
Veteran demonstrated intact remote memory and his judgment 
and insight were found to be acceptable.  The examiner 
concluded that the Veteran is capable of managing his 
financial affairs in his own best interests.  

Although additional symptoms were referenced in the record, 
such as intimacy problems, the Board finds, with 
consideration of all the clinical evidence, that the 
Veteran's PTSD-related symptomatology has more consistently 
approximated the criteria for a 30 percent evaluation.  
Specifically, the May 2007 examination report indicates that 
the Veteran had partial remission of his emotional symptoms 
over the previous year.  

The Board notes that a global assessment of functioning (GAF) 
score of 70 was assigned at the May 2007 examination.  This 
score represents some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  The score is representative of the 
Veteran's overall mental health and the symptoms represented 
are consistent with the criteria for a 30 percent evaluation.  
38 C.F.R. § 4.130 (Diagnostic Code 9411).

In light of the symptoms evidenced in the record, an initial 
50 percent rating is not warranted for the Veteran's service-
connected PTSD.  Moreover, an even higher rating of 70 or 100 
percent has not been warranted since the award of service 
connection.  The VA examination report and treatment records 
reflect that the Veteran does not have total impairment or 
impairment with deficiencies in most areas as a result of his 
PTSD.  The records show that the Veteran has normal 
appearance, hygiene, orientation, speech, and impulse 
control.  He is able to perform daily activities.  
Additionally, severe symptoms such as obsessional rituals, 
persistent delusions or hallucinations, or gross impairment 
of thought process or communication have not been clinically 
reported.  Consequently, a higher initial rating is not 
warranted.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

C.  Conclusion

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of service connection for hearing loss and 
an initial rating in excess of 30 percent for PTSD.  While 
the Board does not doubt the sincerity of his belief that 
that the Veteran has hearing loss and that his PTSD has been 
more disabling than was initially rated; as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the diagnosis of a current disability or the 
severity of a disability in the context of the rating 
criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss and of an initial rating 
in excess of 30 percent for PTSD must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claims 
of service connection for hearing loss and an initial rating 
in excess of 30 percent for PTSD, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hearing loss is denied.

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.




REMAND

Regarding the claim of service connection for sexual 
dysfunction, the Board finds that further development is 
necessary.

In the March 2007 claim, the Veteran contends that he has had 
a sexual dysfunction for over 10 years.  The Veteran and his 
representative maintain that the Veteran's condition is 
either a direct result of his active military service or a 
secondary result of his PTSD.  Thus, the Veteran maintains 
that service connection is warranted.

A review of the Veteran's STRs reveals that, in August 1971, 
the Veteran sought treatment for urethra discharge of unknown 
origin or etiology.  A review of the Veteran's post-service 
medical records reveals that the Veteran is currently 
receiving treatment for erectile dysfunction.  A March 2005 
treatment record from the Valentine Medical Clinic indicates 
that the Veteran has been diagnosed with an ejaculatory 
dysfunction that is not of a physiological etiology.  In an 
August 2007 VA examination, the Veteran stated that his 
problems began in 1989, but that he first sought treatment in 
2003.  In addition, the Veteran reports that he was 
previously treated for kidney stones in the 1980s and for 
several bladder infections and cystitis.  However, the 
records of those treatments are not part of the claims file.  
After examining the Veteran and reviewing the claims file, 
the examiner diagnosed the Veteran with partial impotency 
secondary to erectile dysfunction secondary to age and 
concluded that the Veteran's condition is less than likely 
related to the Veteran's PTSD.

At no time has a medical professional opined on the issue of 
whether the Veteran's current condition is related to his in-
service medical treatment.  Although the Veteran is competent 
as a layperson to describe the symptoms he has experienced, 
he is not competent to provide a medical opinion linking past 
treatment to his current disability.  Espiritu, 2 Vet. 
App. 492.  Consequently, the Veteran's own assertions as to 
the etiology of his disability have no probative value.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's 
erectile dysfunction that was not addressed in the August 
2007 examination.  The Board will, therefore, remand the case 
to schedule the Veteran for a VA examination to obtain a 
medical opinion regarding the medical probability that his 
erectile dysfunction is attributable to military service.

Accordingly, the issue is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of 
kidney stones, bladder infections, 
cystitis, and erectile dysfunction.  Ask 
the Veteran to submit the records if he 
has them in his possession.

2.  Request treatment records from any 
medical facility identified by the 
Veteran with evidence relevant to the 
Veteran's claim.  Obtain releases from 
the Veteran as necessary.  Assist the 
Veteran in obtaining any identified 
records.

3.  Schedule the Veteran for a VA 
examination in connection with the sexual 
dysfunction claim.  (Advise the Veteran 
that failure to appear for an examination 
as requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has any sexual 
dysfunction.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service (including the August 1971 
urethra discharge treatment).  The 
examiner should also comment on the 
medical probabilities that any erectile 
dysfunction has been made worse by 
service-connected PTSD.  (If worsening is 
shown because of PTSD, the degree of 
worsening should be noted.)  The bases 
for the opinions provided should be 
explained in detail.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for sexual dysfunction.  If 
the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


